Citation Nr: 1019105	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  97-00 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral leg 
disability (to include Buerger's disease), claimed as 
secondary to nicotine dependence.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from May 1969 to January 1972.  Service in the Republic of 
Vietnam is indicated by the evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which, in part, denied service connection for a 
bilateral leg disability.

In August 1998, the Veteran and his spouse testified at a 
personal hearing, conducted via videoconferencing equipment, 
which was chaired by a Veterans Law Judge who is no longer 
employed by the Board.  

In a November 1998 decision, the Board denied the Veteran's 
claim of entitlement to service connection for a bilateral 
leg disability.  The Veteran appealed to the United States 
Court of Appeals for Veterans Claims (the Court).  While the 
matter was pending before the Court, in October 1999, the 
Veteran's attorney and a representative of VA's Office of 
General Counsel filed a Joint Motion for Remand. In an 
October 1999 Order, the Court vacated the Board's November 
1998 decision and remanded the matter for readjudication in 
light of the Joint Motion.

In July 2000, the Board remanded the matter for further 
development and in an April 2002 decision, the Board again 
denied the Veteran's claim of entitlement to service 
connection for a bilateral leg disability.  In an April 2003 
Order, the Court vacated the Board's decision and remanded 
the case pursuant to a Joint Motion submitted by counsel for 
the Veteran and the Secretary of VA.

In September 2003, the Board remanded the matter for further 
development and in an April 2006 decision, the Board denied 
the Veteran's claim of entitlement to service connection for 
a bilateral leg disability for a third time.  The Veteran 
appealed the Board's decision to the Court.  In a Memorandum 
Decision dated July 29, 2008, the Court vacated the Board's 
decision and remanded the case.  

Pursuant to the Court's July 2008 Memorandum Decision, the 
Board remanded the matter for further development in March 
2009.  Specifically, the Board instructed the RO to obtain a 
medical opinion addressing whether it was likely that the 
Veteran developed Buerger's disease within one year after his 
separation from service in January 1972 and whether the 
Veteran met the criteria for a diagnosis of nicotine 
dependence during service.  The RO was then to readjudicate 
the claim.  In August 2009, a VA medical opinion addressing 
the required issued was obtained, and the claim was 
subsequently readjudicated in an August 2009 supplemental 
statement of the case.  Therefore, there is compliance with 
the Court's and the Board's remand instructions.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (noting that where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance).

In a March 2010 letter, the Veteran was notified that the 
Veterans Law Judge who conducted his August 1998 hearing was 
no longer employed by the Board and he was given the option 
to have another hearing before a different Veterans Law 
Judge.  He was informed that he had 30 days to respond.  To 
date, he has not responded.  The Board will, thus, proceed 
with a decision in this matter. 

The Board observes that the April 2006 Board decision also 
contained a remand of the issue of entitlement to service 
connection for arthritis, to include as secondary to 
herbicide exposure.  While the case was on remand, the 
Veteran submitted a February 2008 statement through his 
attorney withdrawing this issue.  Under VA regulation an 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2009). In 
light of the February 2008 statement, there remains no 
allegation of error of fact or law for appellate 
consideration with respect to the arthritis claim.  
Accordingly, the Board does not have jurisdiction to review 
the appeal of that claim.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that a bilateral leg disability is related to service or that 
Buerger's disease manifested within a year of service 
discharge.  

2.  There is no competent medical evidence that the Veteran 
acquired a nicotine dependence in service


CONCLUSION OF LAW

A bilateral leg disability was not incurred in or aggravated 
by service, and Buerger's disease may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1103, 1110, 
1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.300, 
3.303, 3.307, 3.309 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board notes that the case was previously before the 
Court.  Pursuant to an April 2003, the Court vacated a prior 
decision on this issue and remanded the case to the Board to 
ensure compliance with the notice provisions of the 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2009).  Thereafter, in correspondence dated in February 
2004, November 2004, and February 2005, the RO satisfied its 
duty to notify the Veteran under the VCAA.  Specifically, the 
RO notified the Veteran of: information and evidence 
necessary to substantiate the claim; information and evidence 
that VA would seek to provide; and information and evidence 
that the Veteran was expected to provide.  In light of the 
Board's denial of the Veteran's claim, no disability rating 
or effective date will be assigned, so there can be no 
possibility of any prejudice to him under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

After completing the required notification under the VCAA, 
the Board promulgated a decision on the issue on appeal in 
April 2006.  Thereafter, the Court issued its July 2008 
Memorandum Decision vacating the Board's 2006 decision.  The 
Board notes that there were no assertions in that motion, 
that any part of the notice was inadequate or that any 
additional notice was needed.  Further, as the claims are 
being denied, additional notice regarding potential ratings 
and effective dates is not required.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). Thus, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Therefore, the Board may 
decide the appeal without a remand for further notification.

Furthermore, the Board observes that VA has done everything 
reasonably possible to assist the Veteran with respect to his 
claim for benefits in accordance with 38 U.S.C.A. § 5103A 
(West 2002) and 38 C.F.R. § 3.159(c) (2009).  Service 
treatment records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  As the Board will discuss in detail in its analysis 
below, the Veteran was provided with a VA examinations in May 
2005 and a medical opinion addressing the Veteran's assertion 
regarding in-service development of nicotine dependence was 
obtained in August 2009.  The reports of these examinations 
reflect that the examiners reviewed the Veteran's past 
medical history, recorded his current complaints, conducted 
an appropriate physical examination in the case of the May 
2005 examination, and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of 
record.  The Board therefore concludes that these examination 
reports are adequate for purposes of rendering a decision in 
the instant appeal.  See 38 C.F.R. § 4.2 (2009); see also 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran 
and his representative have not contended otherwise.  Thus, 
the duties to notify and assist have been met.

Analysis

The Veteran seeks entitlement to service connection for a 
bilateral leg disability.  He essentially contends that he 
incurred a bilateral leg disability in service during basic 
training.  He further contends that he sought treatment for 
the leg disability during service but was told to return to 
his unit.  He indicates that the bilateral leg disability 
continued to bother him since service discharge, and 
maintains that he was treated soon after service by Dr. L., 
his family doctor, but that Dr. L. has died and his records 
are no longer available.  In the alternative, the Veteran 
asserts that his bilateral leg disability is secondary to 
nicotine dependence.

Direct Service Connection 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b).

If Buerger's disease becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Applying a Hickson analysis, the Board notes that as to a 
current disability, an October 1995 VA general medical 
examination included a diagnosis of Buerger's disease.  This 
diagnosis was confirmed in a May 2005 VA examination. 
Accordingly, element (1), current disability has been met.

Moving to element (2), in-service incurrence of disease or 
injury, the Board will address disease and injury in turn.

With respect to in-service disease, the Veteran's service 
treatment records are pertinently negative for any record of 
diagnosis or treatment of Buerger's disease or any other 
disease affecting the Veteran's legs while in service.  The 
only notation of a problem with the Veteran's lower 
extremities in service is a reference to cramping in the 
right knee in May 1970.  However, physical examination of the 
knee in May 1970 did not show any abnormality, and no lower 
extremity was diagnosed in May 1970 or later in service, 
including on discharge examination in December 1971.

In fact, the initial post-service evidence of leg disability, 
including Buerger's disease, was not until over twenty years 
after discharge.  While the Veteran has contended that he saw 
his family physician soon after service discharge, there is 
no medical evidence to support this contention.  Notably, in 
reviewing the evidence, the August 2009 VA examiner found 
that the earliest notation of symptoms was not until 1993.  
The examiner specifically determined that it was less likely 
than not that the Veteran developed Buerger's disease within 
one year after service separation in January 1972.  
Accordingly, the Veteran does not meet the requirements for 
service connection on a presumptive basis.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309

Although the Board is cognizant of the Veteran's contention 
that he incurred a leg disability during basic training, the 
Board finds this contention is not credible.  He claimed of a 
leg injury and resulting disability is outweighed by the 
contemporaneous, and pertinently negative, medical records to 
include the May 1970 and December 1971 service examination 
reports.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(noting that contemporaneous evidence has greater probative 
value than history as reported by the veteran).  Accordingly, 
in-service incurrence of disease is not shown.

Turning to in-service injury, the Board notes the Veteran's 
contention that his disability is due to tobacco use in 
service.  It is undisputed that the Veteran used tobacco 
products during service.  Therefore, element (2), in-service 
incurrence of injury, is arguably met.

Turning to element (3), medical nexus between the in-service 
injury and the current disability, the Board notes that the 
medical evidence of record is against a finding that the 
Veteran's Buerger's disease is related to service, inlcuding 
in-service tobacco use.  A May 2005 VA medical examination 
report noted that the Veteran's Buerger's disease was related 
to tobacco use.  However, the examiner went on to note that 
"it is unlikely that the Veteran would have developed 
Buerger's disease in the two years that he was in military 
service.  Most likely he has developed this as a result of 
continued smoking [over] some 33 years."  

Most recently, the August 2009 VA examiner noted that upon 
review of the claims folder that there was no indication of 
any complaints in the service treatment records suggestive of 
Buerger's disease.  He pointed out that at service discharge, 
the Veteran indicated he was in good health and no 
abnormalities were noted on physical examination.  Finding 
that the earliest notation as to symptoms related to a 
disability was in 1993, the examiner noted that on VA 
examination in January
1995, the Veteran reported that that his left leg had not had 
circulation for two years.  

Accordingly, the competent and probative medical evidence of 
record is against the claim.  Additionally, the medical 
opinion does not attribute the Veteran's Buerger's disease to 
any other event in service.

A medical text submitted by the Veteran which notes a 
prevalence of Buerger's disease among men who smoke merely 
describes Buerger's disease in general terms.  Indeed, it is 
congruent with the May 2005 VA examiner's observations that 
the Veteran's Buerger's disease is related to his use of 
tobacco products.  The article manifestly is not probative of 
the question under consideration, the relationship between 
the Veteran's in-service tobacco use, and his current 
disability, or his claim that he developed a nicotine 
dependence during military service.  Cf. Mattern v. West, 12 
Vet. App. 222 (1999), (noting that an attempt to establish a 
medical nexus to a disease or injury solely by generic 
information in a medical journal or treatise "is too general 
and inconclusive").  Thus, the medical text is not probative 
evidence.

The Board has considered the contentions of the Veteran and 
his attorney to the effect that in-service tobacco use led to 
the Veteran's Buerger's disease or that his Buerger's disease 
was initially manifested during service or within one year of 
active service.  However, it is well established that lay 
persons such as the Veteran and his attorney are not 
competent sources of medical opinion evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Any such 
statements offered in support of the Veteran's claim do not 
constitute competent medical evidence and cannot be accepted 
by the Board.  See also Cromley v. Brown, 7 Vet. App. 376, 
379 (1995).

Therefore, the only competent and probative medical evidence 
as to the matter of medical nexus are the May 2005 and August 
2009 VA examination reports.  Those opinions are against the 
claim.  The claim fails on that basis, and the benefit sought 
on appeal is therefore denied.

With regard to the Veteran's reports of symptoms of Buerger's 
disease dating to service, or within one year of his service 
discharge, the Board observes that he, as a lay person, is 
competent to report what he experiences through his senses. 
However, once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd, 78 F.3d 
604 (Fed. Cir. 1996).

In this case the Veteran's report of difficulties with his 
legs since service is inconsistent with his service treatment 
records and subsequent post service medical records.  
Similarly, the Board has considered the Veteran's assertions 
that he was treated for his Buerger's disease by Dr. L in 
1972, within one year of active service.  However, the Board 
finds that these assertions lack credibility.  In this 
regard, the Board observes that the lack of documentation of 
any subsequent treatment for the Veteran's complaints until 
the early 1990s more than 20 years after his supposed 
treatment by Dr. L.  Furthermore, a December 2001 private 
treatment record notes that he was diagnosed with Buerger's 
disease in 1995.  This is consistent with a his postservice 
VA treatment records including a January 1995 treatment 
record that notes that he reported no circulation in his left 
leg for 2 years well after his discharge from active service.    

In view of the absence of any competent and credible evidence 
showing that the Veteran's Buerger's syndrome was initially 
manifested during service or within one year of his discharge 
from active duty, the Board concludes that the preponderance 
of the evidence is against the claim under the theories of 
in-service incurrence of the disability or service connection 
based on presumptive service connection.

Nicotine Dependence

A precedential opinion by the VA General Counsel clarified 
when entitlement to benefits may be awarded based upon in-
service tobacco use.  This opinion determined that direct 
service connection may be established if the evidence shows 
injury or disease resulting from tobacco use in service.  
VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993).  The General 
Counsel issued a clarification of this opinion in June 1993 
and stated that the opinion does not hold that service 
connection will be established for a disease related to 
tobacco use if the affected veteran smoked in service.  
Rather, the opinion holds that any disability allegedly 
related to tobacco use which is not diagnosed until after 
service would not preclude establishment of service 
connection.  However, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.

Similarly, VA General Counsel issued a precedential opinion 
in May 1997 in order to clarify when service connection may 
be granted if a disability is claimed secondary to nicotine 
dependence which arose from a veteran's tobacco use during 
service.  The VA General Counsel found that a determination 
as to whether secondary service connection should be 
established depends upon affirmative answers to the following 
three questions: (1) whether nicotine dependence may be 
considered a disease for purposes of the laws governing 
veterans' benefits; (2) whether the veteran acquired a 
dependence on nicotine in service; and (3) whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  VAOPGCPREC 19-97, 62 Fed. Reg. 
37,954 (1997).

The Board notes that on July 22, 1998, the Internal Revenue 
Service Restructuring and Reform Act was enacted.  That law 
added 38 U.S.C. § 1103, which prohibits service connection 
for disability or death on the basis that it resulted from 
disease or injury attributable to the use of tobacco products 
during a veteran's active service.  By its terms, 38 U.S.C. § 
1103 is applicable only to claims filed after June 9, 1998.  
See also 38 C.F.R. § 3.300.  However, since the Veteran filed 
his claim in 1995, his claim is not barred by 38 U.S.C. § 
1103.  

As outlined above, in order to establish service connection 
for a bilateral leg disability secondary to nicotine 
dependence, competent medical evidence must be of record 
demonstrating that the Veteran acquired a dependence on 
nicotine in service and that dependence may be considered the 
proximate cause of disability resulting from the use of 
tobacco products by the Veteran.

In this case, there is no competent medical evidence that the 
Veteran acquired a nicotine dependence in service.  The 
Veteran's service treatment record and service separation 
examination are silent for any complaints, diagnoses, or 
treatment related to nicotine dependence.  
Pursuant to the Board's March 2009 remand, the August 2009 VA 
opinion was obtained.  The examiner noted that a diagnosis of 
nicotine dependence required several findings, which included 
tolerance to the effects of nicotine and continued use 
despite knowledge of medical problems related to nicotine.  
Upon review of the claims folder, the examiner stated that 
there was no evidence indicating that that the Veteran met 
these criteria during service and there was no diagnosis of 
nicotine dependence in the medical record for many years 
after service discharge.  He cited to a June 1995 VA clinical 
record showing that the Veteran decreased his cigarette use 
after previously being seen in the VA Vascular Surgery Clinic 
and having some improvement in his symptoms.  The examiner 
opined that it was less likely that the Veteran met the 
criteria for nicotine dependence during service.  

The Board finds the September 2009 to be highly probative.  
Furthermore, there is no competent medical opinion contrary 
to the September 2009 opinion.  In this regard, while the May 
2005 examiner noted that the Veteran's Buerger's disease was 
related to tobacco use in the military, the examiner did not 
opine that the Veteran developed nicotine dependence during 
service.    

The Board notes the contentions of the Veteran and his 
attorney that nicotine dependence led to his current leg 
disability.  As discussed above, the Board finds that the 
Veteran and his attorney are not competent sources of medical 
opinion evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).  They not competent to provide medical opinions 
regarding the possible link between the Veteran's in-service 
cigarette smoking and any current or former nicotine 
dependence.  

Without competent evidence of nicotine dependence as a result 
of military service, service connection secondary to such 
disability is not warranted.  In reaching this decision, the 
Board observes the Veteran has had ample opportunity to 
secure medical evidence in his favor and submit the same to 
VA.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 
2002) (noting that it is a claimant's responsibility to 
support a claim for VA benefits).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral leg disability (to include 
Buerger's disease), to include as secondary to nicotine 
dependence, is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


